Citation Nr: 0410139	
Decision Date: 04/20/04    Archive Date: 04/29/04

DOCKET NO.  00-24 093	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, 
California


THE ISSUE

Entitlement to service connection for a low back disability.


REPRESENTATION

Appellant represented by:	AMVETS


ATTORNEY FOR THE BOARD

C. Hancock, Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from March 
1972 to March 1975.  This matter is before the Board of Veterans' 
Appeals (Board) on appeal from an April 2000 rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) in 
Los Angeles, California.  In December 2000 the veteran withdrew a 
previous request to be afforded a hearing before a Veterans Law 
Judge at the RO.  

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC).  VA will notify you if further action is required on 
your part.


REMAND

The veteran's initial claim for service connection for a low back 
disorder was received by the RO in March 1999, and was denied in 
an April 2000 rating decision as not well grounded.  On November 
9, 2000, the Veterans Claims Assistance Act of 2000 (VCAA) became 
law.  The VCAA eliminated the concept of a well-grounded claim.  
The law also provided that under certain circumstances claims that 
were denied as not well grounded and became final during the 
period from July 14, 1999, to November 9, 2000, were to be re-
adjudicated as if the denial had not been made.  

In February 2001 the RO advised the veteran that it was going to 
review his claim pursuant to the VCAA.  In a May 2001 supplemental 
statement of the case (SSOC) the RO re-adjudicated the claim on a 
de novo basis and denied the claim.  A November 2003 SSOC outlined 
pertinent VCAA provisions.

In Quartuccio v. Principi, 16 Vet. App. 183 (2002), the United 
States Court of Appeals for Veterans Claims (Court) provided 
guidance regarding the notice requirements mandated by the VCAA.  
The February 2001 letter to the veteran, informing him of the VCAA 
and that the RO would reconsider his claim on its own motion, 
appears to meet the Court's guidelines regarding initial VCAA 
notice.  The letter advised the veteran of the evidence needed to 
establish service connection, and of his and VA's respective 
responsibilities in claims development.  While it advised him to 
respond in 60 days, it went on to inform him that evidence 
submitted within a year would be considered.  Everything submitted 
by the veteran to date (specifically, a voluminous number of 
private medical records) has been accepted for the record, and 
considered.  Under the Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 701, 117 Stat. 2651,__(Dec. 16, 2003) (to be codified 
at 38 U.S.C. § __), the Board may proceed with consideration of 
the appeal.  

Regarding timing of notice, it is noteworthy that while the VCAA 
notice here did not precede the decision on appeal (as required by 
Pelegrini v. Principi, 17 Vet. App. 412 (2004)), such notice 
obviously could not have been given prior to enactment of the 
VCAA.  Notice was provided prior to the RO's last adjudication and 
certification to the Board.  As to notice content, while the 
veteran was not specifically advised to submit everything in his 
possession pertaining to the claim, VAOPGCPREC 1-2004 (Feb. 24, 
2004) held that the language used by the Court in Pelegrini, 
supra, suggesting that was necessary was obiter dictum, and not 
binding on VA.  Regardless, the February 2001 letter advised the 
veteran what type of evidence, to include medical records, was 
necessary to establish entitlement to the benefits sought.  The 
May 2001 SSOC advised him specifically that his claim was denied 
because there was no evidence establishing a relationship between 
any current back disorder to service (including the inservice 
episode of strain).  In these circumstances, advising the veteran 
to submit everything he has pertinent to this claim in certain 
prescribed language would have no more useful effect than advising 
him to submit evidence of a nexus between a current back 
disability and service.  He has received all essential notice, and 
is not prejudiced by any technical notice deficiency along the 
way.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).

Regarding the "duty to assist," however, while the RO has obtained 
the veteran's service medical records and various private medical 
records, and while the veteran has not identified any records 
outstanding pertinent to this matter, review of the record reveals 
that he has not been afforded a VA examination to obtain a nexus 
opinion.  38 C.F.R. § 3.159(c)(4) states that VA will arrange for 
an examination if such is necessary to determine a claim, and that 
an examination is necessary if (summarized) (A) There is competent 
evidence of current disability or persistent or recurrent symptoms 
of a disability, (B) Evidence establishes that the veteran 
suffered an event, injury or disease in service, (C) Evidence 
indicates that the claimed disability may be related to the event, 
injury, or disease in service or to another service-connected 
disability.  (emphasis added).  Here, there is competent evidence 
of current low back disability and that the veteran suffered a low 
back injury in service.  A VA examination to ascertain whether 
there is a nexus between the two is indicated.  

Service medical records show that in December 1974 the veteran was 
seen for lumbar spine pain following an auto accident.  Acute 
sacroiliac joint and lumbosacral strain was diagnosed.  While 
clinical evaluation of his spine was normal on March 1975 
separation examination, he did provide a history of recurrent back 
pain.  

Postservice private medical records document an extensive history 
of low back treatment.  Records on file are dated from 1993 to 
2001.  An October 1993 consultation report shows that the veteran 
was admitted for a lumbar re-do decompression and fusion with 
internal fixation.  It was also noted that he initially sustained 
an L3 superior end plate burst facture with canal compromise 
approximately 10 years ago [1983].  He was noted to have done well 
until a work-related back injury in 1993.  

A December 1994 private pain management consultation report, which 
includes reference to a compensation insurance company, indicates 
that the veteran sustained a work-related back injury in January 
1993.  It was also noted that he was involved in a motorcycle 
accident in September 1983, at which time he incurred a "burst 
fracture."  In a November 1993 orthopedic report a history of the 
veteran having been treated with full-body casting and 
immobilization following his September 1983 accident was noted.  
Private medical records prior to 1993 are not of record.  

An August 1995 private operative report shows that the veteran 
underwent several surgical procedures, including revision 
decompression, fusion and bone grafting.

On March 2000 private examination intractable back pain, bilateral 
lower extremity radiculopathy, failed back syndrome and status 
post anterior posterior fusion were diagnosed.  The report also 
noted that the veteran had undergone 4 back surgeries since seven 
years ago [1993] subsequent to an injury.  Regarding this history, 
a December 1998 private spine center outpatient note includes a 
diagnosis of status post multiple lumbar surgeries, including 
lumbar fusion.

The postservice medical record also documents numerous occasions 
when the veteran was afforded epidural injections for pain 
management.  Also noted are diagnoses of marked and severe 
degenerative changes of the lumbar spine.  See private MRI 
[magnetic resonance imaging] reports dated in July 1997 and 
November 2000.

The above-discussed private medical records reflect that following 
service separation the veteran was treated for problems resulting 
from work and motor vehicle accident back injuries.  While no 
Workmen's Compensation records are on file, it appears that the 
veteran may have instituted such a claim.  Records associated with 
a Workmen's Compensation award may contain information pertinent 
to the veteran's claim.  

In light of the foregoing, the case is REMANDED to the RO for the 
following:

1.  The veteran should be asked to identify all examiners and 
health care providers who evaluated or treated his low back 
problem(s).  This should specifically include any surgeons who 
performed surgery on his back beyond those in October 1993 and 
August 1995, anyone who evaluated him for Workmen's Compensation 
claims purposes, and all records of treatment from 2001 to the 
present.  He should identity the location of all back-related 
treatment from May 2001 to the present.  The RO should obtain 
copies of complete records from all sources identified.  The 
veteran should be asked to specify whether or not he was awarded 
any Workmen's Compensation.  If so, the RO should obtain all 
records associated with such award.  He must assist in this matter 
by providing any necessary releases.  The RO must advise the 
veteran of the provisions of 38 C.F.R. § 3.158 (a).

2.  The RO should then arrange for the veteran to be afforded an 
orthopedic examination to determine whether he has a low back 
disorder that is related to service (and specifically to the acute 
sacroiliac joint and lumbosacral strain noted in December 1974).  
The claims veteran's file must be reviewed by the examiner in 
conjunction with the examination.  Based on review of the record, 
including service medical records and all postservice records 
(including of any and all intercurrent low back injuries) and an 
examination of the veteran, the examiner should provide a 
diagnosis for the veteran's current low back disability(ies) and 
opine whether such disabilities, each, are as likely as not 
related to service.  If the examiner determines that a chronic low 
back disability is both related to service and also due to 
superimposed postservice injury, the examiner should 
differentiate, to the extent possible, the pathology attributed to 
each.  The examiner must explain the rationale for any opinion 
given.

3.  The RO should then re-adjudicate the claim.  If it remains 
denied, the RO should issue an appropriate SSOC, and give the 
veteran and his representative the opportunity to respond.  The 
case should then be returned to the Board, if in order, for 
further review.

The purpose of this remand is to assist the veteran in the 
development of his claim.  He has the right to submit additional 
evidence and argument on the matter the Board has remanded to the 
RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment by the RO.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be handled 
in an expeditious manner.



	                  
_________________________________________________
	GEORGE R. SENYK
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board 
of Veterans' Appeals is appealable to the United States Court of 
Appeals for Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the Board 
on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2003).



